Citation Nr: 1760456	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a November 12, 1964, rating decision that denied service connection for a bladder condition.

2.  Whether new and material evidence has been received to reopen service connection for a urinary tract disability (claimed as bladder neck contracture).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1960 to February 1961.  The Veteran had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2017, the Veteran testified in a video conference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in the Veterans Benefits Management System (VBMS).

In October 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to adjudicate the claim of CUE in the November 1964 rating decision that denied service connection for a bladder condition.  In this regard, in the August 2012 rating decision, the RO also addressed the claim of CUE in the November 1964 rating decision that denied service connection for a bladder condition.  The Board was notified of this by the Agency of Original Jurisdiction.  As such, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2017 submission, the Veteran waived initial RO consideration of the evidence added to the record since the issuance of the November 2012 Statement of the Case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).  



FINDINGS OF FACT

1.  It is not shown that the correct facts, as they were known at the time, were not before VA, or that statutory or regulatory provisions extant at the time were incorrectly applied in the November 12, 1964 rating decision, which denied service connection for a bladder condition.

2.  An unappealed November 1964 rating decision denied service connection for a bladder condition on the bases that, congenital bladder neck contracture is a constitutional or developmental abnormality, which is not a disability under the law, and in the absence of a superimposed disease or injury during service, the congenital bladder neck contracture, first noted shortly after enlistment, was not shown to have been incurred or aggravated during service. 

3.  The Veteran attempted to reopen the claim and the most recent prior final denial is an unappealed October 2010 rating decision.

4.  The Veteran did not appeal the October 2010 rating decision after being notified of appellate rights, and no additional (new and material) evidence was received within one year of the decision.

5.  The November 2012 VA examination, received since the October 2010 rating decision, is new to the claims file, but does not raise the possibility of substantiating service connection for a urinary tract disability.

6.  The Veteran's testimony during the August 2017 video conference Board hearing and Dr. Sorrels' August 2017 letter, received since the October 2010 rating decision, are not new to the claims file as they are cumulative and redundant of the evidence of record at the time of the last prior final denial, and do not raise the possibility of substantiating service connection for a urinary tract disability.



CONCLUSIONS OF LAW

1.  The November 12, 1964 rating decision that denied service connection for a bladder condition was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2017).

2.  The October 2008 rating decision, denying the application to reopen the claim of service connection for bladder neck contracture (claimed as urethral dilations), became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

3.  New and material evidence has not been received to reopen service connection for a urinary tract disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In addition, VA's duties to notify and assist claimants under the Veterans Claims Assistance Act of 2000 do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  


Whether CUE is Present in the November 12, 1964, Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The requirement for the Board and the RO to provide a detailed statement of reasons and bases was not applicable at the time of the challenged decision.  Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general, for the proposition that, because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions, nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the adjudicators were presumed to have made the requisite findings under a presumption of validity).

In the present case, the Veteran alleges CUE in a prior November 12, 1964 rating decision that denied service connection for a bladder condition.  As an initial matter, the Board finds the allegations of CUE made by the Veteran are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  Additionally, the Veteran was notified of the November 12, 1964 rating decision through a November 20, 1964 correspondence.  The Veteran did not initiate an appeal of the November 1964 rating decision and it became final.  38 U.S.C.A. § 7105 (West 1964).

The evidence before the RO at the time of the November 1964 rating decision consisted of service treatment records, a September 1964 statement from Dr. Boyle indicating that the Veteran first visited him in 1961 and required intermittent dilations of multiple urethral strictures since that time, and a September 1964 statement from Dr. Stidham indicating that he first treated the Veteran in September 1964 for mild posterior urethritis.

Per the November 12, 1964 rating decision, the issue of service connection for a bladder condition was denied.  The RO found that service connection for congenital bladder neck contracture could not be granted as it was a constitutional or developmental abnormality that is not a disability under the law.  Further, the RO determined that, in the absence of a superimposed disease or injury during service, the congenital bladder neck contracture, first noted shortly after enlistment, is not shown to have been incurred or aggravated during service.  

As discussed above, to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is unless it is the kind of error that, if true, would be CUE on its face.  The Veteran first argues that the RO erred in failing to appropriately apply 38 U.S.C.A. § 1111 (previously 38 U.S.C.A. § 311) (West 1964) in the denial of service connection for a bladder condition in the November 12, 1964 rating decision.  

Pertinent to this case, congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1964).  Here, the Veteran has offered no argument that the RO made an error of fact or law in applying 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9 to find that the Veteran's in-service diagnosis of congenital bladder neck contracture was a constitutional or developmental abnormality not subject to service connection under the law.  Even assuming, arguendo, that the RO did err in failing to apply 38 U.S.C.A. § 1111, service connection would still have been barred under 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9; therefore, it cannot be said that any error under 38 U.S.C.A. § 1111 would have manifestly changed the outcome as to the denial of service connection for a bladder condition.  Absent any argument from the Veteran or the representative that the RO erred in its application of 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, CUE has not been shown in the November 12, 1964 rating decision as to the issue of service connection for a bladder condition.  Damrel, 6 Vet. App. at 245; Fugo at 43-44.

Further, as to the congenital bladder neck contracture (urinary tract) issue, the fact pattern of the instant matter is strikingly similar to that found in Morris v. Shinseki, 678 F.3d 1346 (Fed Cir. 2012).  In Morris, the disorder involved was a personality disorder, which is also a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable legislation.  The veteran, Mr. Morris, argued the following through the representative:

Mr. Morris hinges his CUE claim on the argument that, in the 1988 Board Decision, the Board incorrectly applied 38 C.F.R. § 3.303(c) and that the 2008 Board Decision and the decision of the Veterans Court now on appeal continued the error.  His argument essentially is as follows: It is true that under § 3.303(c) a disability attributable to a personality disorder is not compensable.  Reply Br. at 2.  However, under 38 U.S.C.A. § 1111, a veteran claiming disability compensation under 38 U.S.C.A. § 1110 is entitled to a presumption that he was in sound condition when he entered service.  Thus, even when the record contains an in-service diagnosis of a personality disorder, in order to have that diagnosis defeat a claim for compensation under § 1110, the VA must rebut the presumption of sound condition under § 1111.  According to Mr. Morris, if, as here, "no pre-service disability was noted,...the VA must in accordance with the presumption of sound condition show by clear and unmistakable evidence that the condition noted during service was a pre-service disability."  Claimant's Br. at 12.  That this requirement exists, Mr. Morris contends, is supported by the language of § 3.303(c), id. at 10-14, and the interpretation of § 3.303(c) set forth in two VA General Counsel opinions, id. at 14-19.  Thus, Mr. Morris argues that the Board erred when it interpreted § 3.303(c) to mean that the in-service diagnosis of a personality disorder in and of itself was enough to defeat Mr. Morris's claim of a psychiatric disorder.  Rather, the VA should have been required to demonstrate affirmatively that the personality disorder existed prior to service.  In short, we understand Mr. Morris to be saying the following: I recognize that a personality disorder is not a compensable disability.  I also recognize that, in my case, the record shows an inservice diagnosis of a personality disorder.  However, before that diagnosis could serve to disqualify me from compensation, the VA should have been required to overcome § 1111's presumption of soundness by demonstrating that I had a personality disorder when I entered the service.

Morris, 678 F.3d at 1351-52.

After reviewing the relevant law and regulation, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that the Board had not erred in its previous 1988 decision denying service connection for a personality disorder, as it fell outside the scope of the applicable legislation and was not compensable under 38 C.F.R. § 3.303(c).  Morris, 678 F.3d at 1353.  In addressing the veteran's presumption of soundness argument, the Federal Circuit held that 38 U.S.C.A. § 1111 only grants veterans a statutory presumption of soundness for "injuries" and "diseases," and that when a valid VA regulation such as 38 C.F.R. § 3.303(c) designates something as not an injury or disease, the presumption of soundness does not come into play.  Morris at 1354.  As such, there, as in the instant matter, according to the express language of 38 C.F.R. § 3.303(c), a constitutional or developmental abnormality (such as a personality disorder or congenital bladder neck contracture) is not a disease or injury within the meaning of 38 U.S.C.A. § 1110 (and 38 U.S.C.A. § 1131, as the Veteran in this case served during Peacetime), is not compensable, and it was not CUE to find the presumption of soundness as inapplicable to the case at hand.  Id. at 1356.

Moreover, the Veteran has not offered an explanation as to how the outcome would have been manifestly different but for the errors claimed, other than to generally state that the outcome would have been manifestly different if the Board had considered the evidence supporting the claim under 38 U.S.C.A. § 1111 (formerly § 311).  The Board emphasizes that, to demonstrate CUE in a prior decision, it must be clear that a different result would have ensued but for the claimed error or errors.  Bustos, 179 F.3d at 1381, cert. denied, 528 U.S. 967 (1999); Fugo at 43-44.

The Veteran next argues that the RO overlooked available records when it denied the claim of service connection for a bladder condition.  Specifically, the Veteran identifies the DD 214 that reveals the Veteran's dates of active service, a September 11, 1960 service treatment record, and a private medical record from Dr. Boyle that referenced treatment the Veteran received in the Army in October 1960.  

The Board notes that VA was not required to mention all evidence considered in a rating decision or explain the bases for the decisions prior to 1990.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in the regional offices' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision").  In this case, however, in the November 1964 rating decision, the RO explicitly lists the Veteran's dates of active service (August 1960 to February 1961), and clearly references a September 11, 1960 service treatment record that reveals the Veteran's treatment for "complaints of urinary retention."  As such, it is evident that the Veteran's DD 214 and service treatment records were available and considered by the RO in the November 1964 rating decision.  In addition, while the RO also considered a September 1964 statement from Dr. Boyle (indicating that the Veteran first visited him in 1961 and required intermittent dilations of multiple urethral strictures since that time), the letter from Dr. Boyle that the Veteran argues was not considered (i.e., was overlooked) by the RO in the November 1964 rating decision is dated in November 1963, which was not received by the RO until May 2010.  In short, the correct facts, as they were known at the time of the November 1964 rating decision, were before VA.
Based on all the foregoing, the evidence does not establish CUE in the prior November 12, 1964 rating decision.  Instead, the evidence reflects that the correct facts were before the adjudicator, and the RO was aware of, and applied, the proper statutory and regulatory provisions.  Given these findings and legal conclusions, the Board finds no legal error in the November 12, 1964 rating decision.  Therefore, the Board need not reach the issue of whether the outcome would have been manifestly different but for the legal error.  See 38 C.F.R. § 20.1403(d)(3) (2017); see also Damrel at 246.

Reopening of Service Connection for a Urinary Tract Disability

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran brought a prior claim for service connection for a bladder condition, which was denied in a November 1964 rating decision.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights that same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the November 1964 notice.  For these reasons, the November 1964 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

In the November 1964 rating decision, the RO denied service connection for a bladder condition on the bases that the congenital bladder neck contracture is a constitutional or developmental abnormality that is not a disability under the law, and in the absence of a superimposed disease or injury during service, the congenital bladder neck contracture, first noted shortly after enlistment, was not shown to have been incurred or aggravated during service.  As noted above, the evidence before the RO at the time of the November 1964 rating decision consisted of service treatment records, a September 1964 statement from Dr. Boyle indicating that the Veteran first visited him in 1961 and required intermittent dilations of multiple urethral strictures since that time, and a September 1964 statement from Dr. Stidham indicating that he first treated the Veteran in September 1964 for mild posterior urethritis.

The Veteran attempted to reopen a claim for service connection for a urinary tract disability.  An October 2010 rating decision continued the denial of service connection for bladder neck contracture (claimed as claimed as urethral dilations), finding that the evidence submitted was not new and material.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights that same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the October 2010 notice.  For these reasons, the October 2010 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The evidence before the RO at the time of the October 2010 rating decision consisted of service treatment records, private treatment records, the Veteran's July 2010 Claim asserting that the unsuccessful attempts to insert a catheter during a 1960 surgery resulted in damage to the urinal canal, and a November 1963 statement from Dr. Boyle indicating that the Veteran has had urethral stricture since an October 1960 transurethral resection of a vesicle neck contracture, which required intermittent urethral dilations every six months.

Since the July 2007 rating decision (final disallowance), additional evidence has been received in the form of a November 2012 VA examination, the Veteran's testimony at an August 2017 video conference Board hearing, and an August 2017 letter from Dr. Sorrels.  The November 2012 VA examination is new because it has not been previously submitted.  However, the new evidence (the November 2012 VA examination) is not material because it does not raise the possibility of substantiating the claim of service connection for a urinary tract disability.  38 C.F.R. § 3.156(a); see Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  Indeed, the November 2012 VA examiner opined that the bladder neck contracture, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

Also, the Veteran's testimony during the August 2017 video conference Board hearing and Dr. Sorrels' August 2017 letter are not new to the claims file as they are cumulative and redundant of the evidence of record at the time of the last prior final denial.  During the hearing, the Veteran testified that he was injured during a 1960 surgery as a result of unsuccessful attempts by urological interns to insert a catheter.  See Hearing Transcript at 5.  This assertion mirrors the contentions the Veteran made in a February 2008 private treatment record ("[the Veteran has] a history of urethral stricture disease from traumatic catheterization early in his days in the military in the 1960s") and the July 2010 Claim ("two interns...attempted to insert a catheter to remove the fluid from my bladder: after several unsuccessful attempts and puncturing my urinal canal and causing me to lose a lot of blood"); the February 2008 and July 2010 Claim were both explicitly considered in the October 2010 rating decision (final disallowance).  

In addition, Dr. Sorrels' August 2017 letter indicates that, because of urethral stricture, the Veteran has ongoing urinary tract infections.  Dr. Sorrels' letter is redundant and cumulative of the letters from Dr. Boyle, dated November 1963 and September 1964, indicating that the Veteran has required ongoing treatment due to urethral stricture.  Significantly, Dr. Sorrels' August 2017 letter does not reflect that the congenital bladder neck contracture may have been subjected to a superimposed disease or injury that created an additional disability in service, or that the bladder neck contracture is not congenital, which are the bases of the prior final denial.  

In short, the Board finds that new and material evidence has not been received regarding service connection for a urinary tract disability, and in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Reopening of service connection for a urinary tract disability is not warranted.  See 38 C.F.R. § 3.156(a).


ORDER

The appeal of whether there is CUE in a November 12, 1964, rating decision that denied service connection for a bladder condition, is denied.

New and material evidence not having been received, the appeal to reopen service connection for a urinary tract disability is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


